Appeal by the self-insured employer from a decision of the Workmen’s Compensation Board which dis*769charged the Special Disability Fund from liability under section 15 (subd. 8, par. [e]) of the Workmen’s Compensation Law. On February 25, 1965 decedent sustained a compensable injury to the chest wall which aggravated a pre-existing pulmonary condition and was determined by the board to be causally related to his death from myocardial infarction on August 21, 1968. The employer made application for reimbursement from the Special Disability Fund, setting forth the nature of decedent’s previous physical impairment as “ chronic pulmonary t.b.” which occurred in 1944. The board thereafter found that the employer failed to prove that death would not have occurred except for the pre-existing chronic pulmonary tuberculosis. It is apparent from a reading of the several medical reports and testimony of decedent’s attending physician that the underlying pulmonary condition which he determined was aggravated by the injury of 1965 was that of emphysema and chronic bronchitis. The issue before the board on the employer’s claim for reimbursement was specifically whether death would not have occurred except for the arrested tuberculosis. We find no evidence in this record to indicate that such impairment was an essential factor in causing decedent’s death. The board’s determination is amply supported by substantial evidence. Decision affirmed, with costs to respondent Special Disability Fund. Herlihy, P. J., Greenblott, Cooke, Sweeney and Reynolds, JJ., concur.